United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3082
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      * Appeal from the United States
                                     * District Court for the
     v.                              * Eastern District of Missouri.
                                     *
Lawyer Campbell,                     *      [UNPUBLISHED]
                                     *
          Defendant - Appellant.     *
                                ___________

                             Submitted: April 12, 2005
                                Filed: April 25, 2005
                                 ___________

Before MURPHY, BRIGHT, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       The government charged Lawyer Campbell with six counts of drug and firearm
offenses. At the jury trial, Campbell moved for a mistrial based on a statement the
government made during closing arguments. The district court denied the motion for
a mistrial. The jury found Campbell guilty on five of the six counts, and guilty of a
lesser included offense on the remaining count. The district court1 sentenced
Campbell to 364 months imprisonment. Campbell appeals, arguing the district court


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
abused its discretion in failing to grant a mistrial and his sentence constitutes cruel
and unusual punishment in violation of the Eighth Amendment. We affirm.

       Campbell argues the district court abused its discretion in failing to grant a
mistrial based on a statement the government made during closing arguments. During
closing arguments, the government stated “Just as the burden is on the Government
to prove that [the defendant is guilty beyond a reasonable doubt], the burden is on the
defendant for his own actions.” Campbell objected. The district court sustained the
objection and instructed the jury to disregard the statement. Campbell then moved
for a mistrial, which the district court denied. Although the comment was improper,
Campbell’s argument fails because he cannot show the remarks prejudicially affected
his substantial rights so as to deprive him of a fair trial. See United States v. O’Dell,
204 F.3d 829, 834 (8th Cir. 2000) (noting that a mistrial may be granted for
prosecutorial misconduct in closing arguments when (1) the remarks are in fact
improper, and (2) the remarks prejudicially affect the defendant’s substantial rights
so as to deprive the defendant of a fair trial). “In assessing the prejudicial impact of
prosecutorial misconduct we consider: 1) the cumulative effect of the misconduct; 2)
the strength of the properly admitted evidence; and 3) the curative actions taken by
the district court.” United States v. Wadlington, 233 F.3d 1067, 1077 (8th Cir. 2000).

       Here, the district court instructed the jury to disregard the statement, the
cumulative effect of the statement was minimal, and the properly admitted evidence
was strong. We determine that the district court did not abuse its discretion in
refusing to grant a mistrial. See United States v. Cole, 380 F.3d 422, 426-27 (8th Cir.
2004) (reviewing the district court’s denial of a motion for a mistrial for an abuse of
discretion).

       Campbell also argues his mandatory minimum sentence constitutes cruel and
unusual punishment in violation of the Eighth Amendment. Under the circumstances
of this case, Campbell’s 364-month sentence is very harsh. We reject Campbell’s

                                          -2-
argument, however, because his sentence, required by 18 U.S.C. § 924(c)’s five-year
statutory minimum sentence for count two and twenty-five-year statutory minimum
sentence for count six, does not violate the Eighth Amendment. See 18 U.S.C. §
924(c); United States v. Farmer, 73 F.3d 836, 840 (8th Cir.), cert. denied, 518 U.S.
1028 (1996); see also Harmelin v. Michigan, 501 U.S. 957 (1991).

      Accordingly, we affirm.
                     ______________________________




                                        -3-